Title: To James Madison from Daniel Carroll Brent, 17 August 1807
From: Brent, Daniel Carroll
To: Madison, James



Dear Sir,
Was: Aug: 17. 1807.

No Information can be obtained from the War Office in relation to the obstructions to the Spanish Stores bound up the Mississippi, all that there is in that office on this subject being the Copy of a very short Complaint addressed by Govr. Folch to Gen: Wilkinson by way of offset to one made to the former by the latter on another subject; but the enclosed letter from Govr. Claiborne to yourself explains the Transaction.  I do not find, however, that the directions from the Executive of the U. States, alluded to by the Governor, went thro’ the Department of State; and I am told at the War Office that they did not go thro’ that Office.
I have written to Colo: Newton, in reply to his letter, herewith sent.  I have the Honor to be, Dr. Sir, with perfect Respect, Your Obed: faithful servt.

Danl. Brent

